COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER TO REINSTATE

Appellate case name:      CSL Property Management Co. and Greatland Investments, Inc. v.
                          Thyssenkrupp Elevator Co.

Appellate case number:    01-11-00665-CV

Trial court case number: 2009-75846

Trial court:              11th District Court of Harris County

        This case was stayed pursuant to the automatic stay provision of the United States Code
on October 26, 2011. See 11 U.S.C.S. § 362(a)(1) (LexisNexis 2009); TEX. R. APP. P. 8.1, 8.2.
On August 17, 2012, appellee, Thyssenkrupp Elevator Co., filed a motion asking this Court to
reinstate and dismiss this appeal. Appellee filed non-certified copies of the bankruptcy court’s
judgment and opinion, signed May 11, 2012, as exhibits to its motion to dismiss.
        Also on August 17, 2012, appellants, CSL Property Management Co. and Greatland
Investments, Inc., filed a response to appellee’s motion to dismiss. In their response, appellants
ask the Court to deny appellee’s motion and move the Court to reinstate the appeal and to set a
briefing schedule.
        Although no party has filed a certified copy of the bankruptcy court’s judgment, appellee
did file non-certified copies of the bankruptcy court’s judgment and opinion, which indicate that
the bankruptcy court proceedings were dismissed on May 11, 2012, thereby demonstrating that
the automatic stay is no longer in effect. See 11 U.S.C.S. § 362(c)(2)(B) (LexisNexis 2009);
TEX. R. APP. P. 8.3(a). Further, both parties have moved the Court to reinstate this appeal.
Therefore, we find that the parties have substantially complied with Rule 8.3(a) of the rules of
appellate procedure. See TEX. R. APP. P. 2, 8.3(a); Lessard v. Velsicol Chemical Corp., No. 13-
00-00113-CV, 2009 WL 1089362, *3 n.4 (Tex. App.—Corpus Christi April 23, 2009, pet.
denied). Accordingly, we GRANT appellant’s motion and REINSTATE this case.
        Pursuant to Rule 8.2 of the rules of appellate procedure, any “period that began to run and
had not expired at the time the proceeding was suspended begins anew when the proceeding is
reinstated.” TEX. R. APP. P. 8.2. Appellants’ brief(s) was/were originally due on October 10,
2011. On October 12, 2011, this Court granted appellants’ motion for extension of time to file
their brief and ordered the brief to be filed by November 9, 2011. Before that deadline expired,
the appeal was stayed. Therefore, the period for filing the appellant’s brief must begin anew.
        Based on the bankruptcy court’s statement that appellant “appears to have filed the
Chapter 7 petition in order to delay state court litigation,” the fact that appellants’ brief was
originally due October 10, 2011, and the fact that appellants have previously been granted an
extension of time for filing their brief, we ORDER appellants’ brief(s) to be filed no later than
20 days from the date of this order and, absent extraordinary circumstances, no further
extensions will be granted. See TEX. R. APP. P. 38.6(d) (allowing court to shorten time to file
brief). If appellants fail to file a brief within 20 days of the date of this order, the Court may
dismiss the appeal for want of prosecution without further notice. See TEX. R. APP. P. 38.8(a)(1),
42.3(b).
       Appellee’s motion to dismiss is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court


Date: August 22, 2012